Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the above identified patent application filed on 04/29/2021.  Claims 1-2 are currently pending and being examined.

Specification/Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
GAS TURBINE COMBUSTOR HAVING MAIN FUEL VALVES INDEPENDENTLY ADJUSTABLE.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over  Windenhorn et al. (DE 10 2013016202; copy of translation provide by applicant) in view of Beebe et al. (US 5,319,931).  
In regards to Independent Claim 1, and with particular reference to Figures 4, 7 and 8, Windenhorn discloses a gas turbine combustor 45 comprising: 
a pilot burner 1; 
a pilot flow control valve 37 that regulates a flow rate of fuel to be supplied to the pilot burner; 
a main burner (4, 7, 10) of premix combustion type arranged on an outer circumference side of the pilot burner 1 (refer to figure 4 and 8); 
a plurality of main flow control valves 37 that regulate flow rates of fuel to be individually supplied to a plurality of burner sectors (in figure 8, each main stage burner 4, 7, 10 represents a sector) into which the main burner is sectioned in a circumferential direction; and 
the pilot flow control valve 37 and the plurality of main flow control valves 37 are controllable (a controller is not schematically shown but implied by claim 5 and para. 46 teaching that the valves are controllable)
(4, 7 and 10 in figure 8), a difference in fuel flow rate occurs between at least one burner sector and another burner sector or other burner sectors among the plurality of burner sectors (the abstract teaches that separate and individually adjustable fuel feeds 6, 9, 12, 15 are provided for the different burner stages which implies that each sector can have a different fuel flow arte than the other sector for each sector is separate and individually adjustable by the controllable main valves 37).
Windenhorn does not schematically show a controller but teaches the valves 37 are controllable (claim 5 and par. 46 which in a way implies there is a controller, it is just not schematically shown).
Beebe teaches (figures 2-4) that a using a computer/electronic controller is conventional in gas turbine combustion systems for controlling a plurality of fuel valves 60 (col. 6 lines 3-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide a controller to control the main and pilot valves, as taught by Beebe, to the gas turbine combustion system of Winderhorn because such a components is conventional is this type of systems (col. 6 lines 3-6 in Beebe).

Regarding dependent Claim 2
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide utilize the controller to control the plurality of main flow control valves such that, when fuel is to be supplied to all of the plurality of burner sectors, each fuel flow rate of the plurality of burner sectors increases and decreases alternately in the circumferential direction with respect to an average value of the fuel flow rates of the plurality of 17burner sectors, as taught by Beebe, to the gas turbine combustion system of Winderhorn in view of Beebe in order to match the fuel flow to the air flow in each burner so as to provide a uniform distribution of fuel-air ratio which in turn prolongs the life of the hot stream components of the gas turbine (refer to Beebe, col. 3 lines 24-26, 35-37; col. 4 lines 63-68 to col. 5 line 3; col. 5 lines 6-13).

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/William H Rodriguez/Primary Examiner, Art Unit 3741